Case 2:11-cv-01754-BRM-AME Document 621-3 Filed 07/23/20 Page 1 of 4 PageID: 47491




                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY

    KIMBERLEE WILLIAMS, et al.
                                                               No. 2:11-cv-01754 (JLL) (JAD)
                      Plaintiffs,                                          CIVIL ACTION
                vs.                                            DECLARATION OF
    BASF CATALYSTS LLC, et al.                                 CHRISTOPHER M. PLACITELLA
                                                               ESQ. IN SUPPORT OF
                                                               PLAINTIFFS’ MOTION FOR
                                                               CLASS CERTITICATION
                      Defendants.



           I, Christopher M. Placitella, Esq., pursuant to 28 USCS § 1746, hereby declare as

   follows:

           1.         I am an attorney at law duly admitted to the bar of the State of New Jersey and the

   United States District Court for the District of New Jersey

           2.         I am a shareholder with the law firm of Cohen, Placitella & Roth, P.C, am

   entrusted with the representation of the plaintiffs in the captioned matter, and am fully familiar

   with the facts set forth herein.

           3.         The following documents listed below and annexed to this declaration are true

   and correct copies:

        Exhibit No.                                      Description

                A         The executed Settlement Agreement dated March 13, 2020.

                B         Declaration of Mediator and Former United States District Court

                          Judge Layn R. Phillips.
Case 2:11-cv-01754-BRM-AME Document 621-3 Filed 07/23/20 Page 2 of 4 PageID: 47492




       Exhibit No.                                     Description

           C         Proposed Plan of Distribution of the Williams Emtal Talc Settlement

                     Fund.

           D         Declaration of Daniel Myer.

           E         Declaration of Mark Zabel.

           F         Declaration of the Hon. Marina Corodemus, J.S.C. (retired).

           G         Declaration of Edgar C. Gentile.

           H         Transcript of the January 15, 2018 Oral Argument.

            I        Class Plaintiffs’ Rule 26(a)(1) Initial Disclosures.

            J        Plaintiff Marilyn L. Holley’s Response to BASF Catalysts LLC’s Second

                     Sets of Interrogatories.

           K         Proposed Long-form Notice.

           L         Proposed Short-form Notice.

           M         Declaration of Orran L. Brown, Sr.

           N         Declaration of Gayle Williams In Support of Motion for Preliminary

                     Approval of Class Action Settlement.

           O         Declaration of Kimberlee Williams In Support of Motion for Preliminary

                     Approval of Class Action Settlement.




                                                   2
Case 2:11-cv-01754-BRM-AME Document 621-3 Filed 07/23/20 Page 3 of 4 PageID: 47493




       Exhibit No.                                    Description

           P         Declaration of Marilyn L. Holley In Support of Motion for Preliminary

                     Approval of Class Action Settlement.

           Q         Declaration of Sheila Ware In Support of Motion for Preliminary

                     Approval of Class Action Settlement.

           R         Declaration of Donnette Wengerd In Support of Motion for Preliminary

                     Approval of Class Action Settlement.

           S         March 18, 2020 agreement with Howard G. Sloane.

           T         March 18, 2020 agreement with Thomas D. Halket.

           U         March 18, 2020 agreement with Ira Dembrow.

           V         May 15, 2018 Deposition Transcript of Thomas W. Bevan.

           W         April 15, 2017 Deposition Transcript of Marilyn Holley.

           X         March 12, 2018 Deposition Transcript of Donnette Wengerd.

           Y         April 5, 2018 Deposition Transcript of Gayle Williams.

           Z         April 17, 2018 Deposition Transcript of Sheila Ware.

          AA         Transcript of the February 23, 2018 Oral Argument.

          BB         Resume of Plaintiffs’ Counsel.

          CC         March 18, 2020 agreement with Arthur A. Dornbusch.




                                                 3
Case 2:11-cv-01754-BRM-AME Document 621-3 Filed 07/23/20 Page 4 of 4 PageID: 47494




        Exhibit No.                                    Description

            DD        Declaration of Rosanne Chernick In Support of Motion for Preliminary

                      Approval of Class Action Settlement.




          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct.

   Dated: July 16, 2020                     /s/ Christopher M. Placitella
                                           CHRISTOPHER M. PLACITELLA




                                                   4
